                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
                    v.                   )             Case No. 2:05-cr-6
                                         )
JEFFREY PARR,                            )
                                         )
             Defendant.                  )

                                        ORDER

      No objections have been timely filed to the Report and Recommendation of

United States Magistrate Judge Andrew P. Rodovich concerning the Supervised Release

Revocation of defendant Jeffrey Parr. Without objection, then, I adopt Judge Rodovich’s

findings that defendant violated the terms of his supervised release.

      ACCORDINGLY: Judge Rodovich’s Findings and Recommendation [DE 112] are

ACCEPTED AND ADOPTED.

      Defendant Jeffrey Parr is adjudged to have committed the violation of his

supervised release described on page 2 of the Agreed disposition of Supervised Release

Violations [DE 109]. Defendant is ORDERED committed to the custody of the United

States Bureau of Prisons for a term of three months imprisonment, including receipt of

credit for time served while in federal custody beginning June 12, 2019. Following

completion of this term of imprisonment, defendant is further ORDERED not to

continue on supervised release.
SO ORDERED on September 4, 2019.



                                     /s/ Philip P. Simon
                                     PHILIP P. SIMON, JUDGE
                                     UNITED STATES DISTRICT COURT




                               -2-
